Citation Nr: 1134978	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  10-40 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), claimed as cholesterol, to include as secondary to herbicide exposure in Vietnam.

2.  Entitlement to service connection for gout, to include as secondary to herbicide exposure in Vietnam.

3.  Entitlement to service connection hypertension, to include as secondary to CAD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which, in pertinent part, confirmed previous denials of service connection for gout, hypertension, and cholesterol.

The Veteran's claim of service connection for cholesterol, to better comport to the medical evidence of record, the contentions of the Veteran's representative, and a November 2010 letter from the RO to the Veteran indicating that it was treating the Veteran's claim as one of service connection for CAD, has been re-characterized to one of service connection for CAD, claimed as cholesterol.   

An August 2005 rating decision denied service connection for hypertension, gout, and cholesterol, and noted that the Veteran's service treatment records (STRs) were unavailable for review, but if they were obtained at a later date the decision would be reconsidered.  In October 2008, the RO received the Veteran's STRs and personnel records.  The November 2008 rating decision on appeal noted that it considered the Veteran's STRs.  VA regulations provide that if relevant service treatment records are associated with the claims file after VA first decided the claim, VA will reconsider the claim without regard to the provisions of 38 C.F.R. § 3.156(a), which provide for the standard for reopening previously denied claims.  38 C.F.R. § 3.156(c).  Thus, as newly submitted STRs and personnel records have been associated with the claim file, reconsideration of the previously denied claims on a de novo is warranted.  Consequently, the issues have been re-characterized on the title page as entitlement to service connection for CAD, gout, and hypertension.  See 38 C.F.R. § 3.156(c).

Finally, the November 2008 rating decision on appeal, also confirmed a previous denial of service connection for a back condition.  Subsequent to the Veteran's submission of a notice of disagreement (NOD) with this issue, in a September 2010 decision review officer (DRO) decision, the RO granted service connection for lumbosacral degenerative joint disease (DJD), with a 10 percent rating, effective April 4, 2005.  Because the Veteran was granted the full benefit he sought, and has not disagreed with his evaluation or assigned affective date, the claim of service connection for a back condition or a higher rating or earlier effective date for it is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); 38 C.F.R. § 20.200.

The issue of service connection for hypertension, to include as secondary to CAD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence confirms the Veteran's diagnosed CAD.

2.  CAD is presumptively recognized by VA as being causally related to herbicides used in the Republic of Vietnam.

3.  The Veteran was not diagnosed with gout in service or for many years thereafter, and a preponderance of the competent evidence is against a finding that the current gout is related to service; moreover, gout is not a disability that has been shown to be medically related to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for CAD, claimed as cholesterol, , to include as secondary to herbicide exposure in Vietnam, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).

2.  The criteria for service connection for gout, to include as secondary to herbicide exposure in Vietnam, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a September 2008 pre-adjudication letter satisfied the duty to notify provisions by informing the Veteran of the information necessary to substantiate the claim, which VA will seek to provide and that information that the claimant is expected to provide, and VA's practices in assigning disability evaluations and effective dates for those evaluations.  The Veteran was also sent April 2009 and November 2010 post-adjudication letters.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

A medical examination was not provided regarding the existence or etiology of the Veteran's claimed gout.  As discussed below in more detail, the Veteran does not claim to have a continuity of gout symptoms from service to the present, nor does the medical of evidence show that he has received continuous treatment for gout from service to the present.  There is no competent medical evidence indicating that, as the Veteran contends, that there is relationship between Agent Orange exposure during service and the current gout condition.  Nor is there competent medical evidence of a relationship between the current gout and service.  Thus, VA's duty to assist doctrine does not require that the Veteran be afforded medical examination regarding this issue, because there is no competent evidence, including a credible continuity of symptomatology, indicating an association between any in-service event, exposure, or injury and the claimed gout condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).

In this case, the Veteran's STRs and private treatment records have been obtained.  The Veteran did not identify, nor does the evidence of record suggest, that he has received any VA medical treatment or that he is in receipt of disability benefits from the Social Security Administration.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

II.  Legal Criteria for Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service Connection for CAD

The Veteran seeks service connection for CAD, and, through his representative, contends that he is entitled to presumptive service connection for CAD as a Veteran who service in Vietnam during the Vietnam War.  

During the pendency of the Veteran's claim, VA amended its adjudication regulations, concerning presumptive service connection for certain diseases based on herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  This amendment was necessary to implement the decision by the Secretary of Veterans Affairs (Secretary) that the diseases enumerated in 38 C.F.R. § 3.309(e) should be revised, to include additional diseases that the National Academy of Sciences (NAS) Institute of Medicine determined were positively associated with herbicide exposure.  Id.  One of the diseases positively associated with herbicide exposure by NAS and determined by the Secretary to warrant presumptive service connection is ischemic heart disease, to including, acute, sub acute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery.  75 Fed. Reg. 53,202, 53,216.  

As the Veteran's claim was pending on August 31, 2010, the date of the publication of the aforementioned amendment in the Federal Register, this revision to 38 C.F.R. § 3.309(e) is applicable.  See 75 Fed. Reg. 53,202.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's personnel records, namely his Form DD-214, show that he had service in Vietnam during the Vietnam era and was given the Vietnam Service Medal and Vietnam Campaign Medal.  Thus, he is presumed to have been exposed to herbicides pursuant to 38 C.F.R. § 3.307.   

The analysis may be stated briefly.  The competent medical evidence of record clearly shows that he Veteran currently has CAD and/or atherosclerotic cardiovascular disease.  Specifically, a December 2008 private treatment record notes that medical testing revealed findings compatible with arteriosclerosis obliterans and stenoses.  A second December 2008 private treatment record notes that following various medical testing, an angiographic diagnosis of severe three vessel atherosclerotic CAD was given.  A January 2009 private treatment record and January 2009 private medical certificate indicates that the Veteran currently has a diagnosis of CAD.  

Thus, because the Veteran currently has CAD and/or atherosclerotic cardiovascular disease and was presumptively exposed to herbicides pursuant to 38 C.F.R. § 3.307(a)(6), presumptive service connection pursuant to the newly revisited 38 C.F.R. § 3.309(e) for CAD is warranted.   

Accordingly, the Veteran's claim of service connection for CAD, claimed as cholesterol, is granted.

B.  Service Connection for Gout

The Veteran seeks service connection for gout, and contends that it is related to overseas deployments in Germany and Vietnam.  His representative contends that the Veteran's gout is related to Agent Orange exposure while he served in Vietnam.  In an April 2005 written statement the Veteran reported that his gout began in August 1990.  

Service treatment records reflect no complaints of, treatment for, or a diagnosis related to, gout or any symptoms reasonably attributed thereto.  At the time of discharge examination in December 1969, the clinical evaluation of the Veteran's lower and upper extremities and feet were normal.  The Veteran himself reported in his October 1969 separation examination questionnaire that he did not then have, nor has he ever had, swollen or painful joints, cramps in his legs, lameness, arthritis or rheumatism, foot trouble, or lameness.  Therefore, no chronic gout disorder was noted in service.  Nor does the Veteran contend this.  

Next, post-service evidence does not reflect gout symptomatology for many years after service discharge.  Specifically, a November 1992 private treatment record notes that the Veteran was given an assessment of gout and complained of pain and swelling in his right foot.   

This is the first recorded symptomatology related to gout, coming some 20 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.  

The Board recognizes that lay evidence of a continuity of symptomatology from service to the present, if deemed competent and credible, can be the basis of a grant of service connection on a direct basis.  In this case, however, the Veteran contends that his gout began in 1990.  Furthermore, the Veteran himself did not report any symptomology that could reasonably be related to gout on separation from service.  Thus, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of gout from service to the present.  

The first contemporaneous report of gout is approximately 20 years after the Veteran separated from service.  The passage of more than 20 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
The Veteran contends that his gout is related to Agent Orange exposure during service.  As discussed above, the Veteran is presumed to have been exposed to herbicides during service pursuant to 38 C.F.R. § 3.307(a)(6).  However, gout is not among those diseases enumerated in 38 C.F.R. § 3.309(e) entitled to presumptive service connection based on Agent Orange exposure.  Notwithstanding this, a Veteran who contracts a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994).

In this case, the Veteran is competent to report symptoms, such has foot pain from gout, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Again it is noted that the Veteran has not reported observable gout symptoms from service to the present.  Furthermore, given that the Veteran does not have medical training, he is not competent to give an opinion as to whether his current gout is caused by Agent Orange exposure, as questions of etiology (as opposed to continuity of symptomatology) are a matter for a medical professional.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board has considered the Veteran's opinion, however it finds that it is far outweighed by medical evidence of record which shows that gout did not develop for many years after service and the fact that no competent evidence of record indicates that his gout is related to Agent Orange.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for gout, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for CAD, claimed as cholesterol, to include as secondary to herbicide exposure in Vietnam, is granted.

Entitlement to service connection for gout, to include as secondary to herbicide exposure in Vietnam, is denied.


REMAND

The Veteran seeks service connection for hypertension, to include as secondary to his now service connected CAD.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service- connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non- service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The competent evidence of record indicates that the Veteran currently has hypertension.  Given that the Veteran's hypertension involves similar organ systems as his service connected CAD, a VA examination should be provided to determine the nature and etiology of his current hypertension on a secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a 38 C.F.R. § 3.159(b) letter addressing the service connection claim, with reference to the secondary service connection provisions of 38 C.F.R. § 3.310.

2.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his current hypertension.  All indicated tests and studies should be performed.  The examiner is to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's current hypertension is caused or aggravated by his service-connected CAD.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.

3.  Thereafter, any additional development deemed appropriate should be accomplished.  The claim should then be re-adjudicated.  If it remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


